Citation Nr: 1805156	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO. 05-07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The current Agency of Original Jurisdiction (AOJ) is the RO in Louisville, Kentucky.

In March 2010, April 2011 and April 2013, the Board remanded the claim for additional development. A May 2013 rating decision increased the Veteran's combined evaluation for compensation to 70 percent effective June 4, 2010. 

Effective June 4, 2016, the Veteran is in receipt of a 100 percent schedular evaluation for multiple myeloma, and special monthly compensation based on housebound criteria. 

The Board presently grants a TDIU, effective June 4, 2010.


FINDINGS OF FACT

1. For the period from June 6, 2001 to June 3, 2010, the Veteran's service-connected disabilities were not shown to preclude the Veteran from securing and following a substantially gainful occupation.

2. With resolution of the doubt in the Veteran's favor, for the period beginning June 4, 2010, service-connected disabilities precluded the Veteran from securing and following a substantially gainful occupation.





CONCLUSIONS OF LAW

1. For the period from June 6, 2001 to June 3, 2010, the criteria for TDIU have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2017).

2. For the period beginning June 4, 2010, the criteria for TDIU have been approximated. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA's duty to notify was satisfied by several letters sent to the Veteran, including a letter sent in April 2013. See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b). 

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, along with VA and SSA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion necessary to make a decision on the claim. See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The examinations and/or opinions must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The Veteran was afforded in-person VA examinations in June 2011 and April 2017. The VA examiners provided clear explanations in support of the opinions and findings. For these reasons, the Board finds that the VA's duties to notify and to assist have been met. 

Merits of the Appeal

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Disabilities of one or both upper extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system are considered as one disability for TDIU purposes. Id.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2017). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran's claim was received on June 6, 2001. In May 2008, the Board denied entitlement to TDIU. At that time, the Veteran's service-connected disabilities were degenerative joint and disc disease of the lumbosacral spine with sciatica, rated as 40 percent disabling; hiatal hernia, rated as 10 percent disabling; right ulnar neuropathy, rated as 10 percent disabling; and status post shrapnel removal of the right eye, facial scar, scar of the right elbow, and scar of the left anterior chest, each rated as noncompensable (0 percent). The combined rating was then 50 percent.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims ("Court"). In April 2009, and pursuant to a joint motion filed by the Veteran and VA, the Court vacated and remanded the Board's decision. The Board remanded the claim for further development of the record in March 2010. 

However, shortly after issuance of the remand, the Veteran reported in June 2010 that that he had accepted a temporary and sedentary position in 2009. A VA examination report dated in June 2010 indicates that the Veteran was employed full-time and was employed for the previous one to two years - i.e., during the period of time that his claim of entitlement to TDIU had been pending before VA. In a VA examination dated approximately contemporaneously, the Veteran reported that although he had difficulty with activity that required mobility, he was able to sit for relief of his back and leg pain. 

As to his employment history, the examiner noted that the Veteran had been employed for the previous one to two years and that because of his back disorder, he had lost three weeks of work. Contemporaneous medical examination of the Veteran's service-connected hernia indicated that the Veteran was employed in clerical support supervision. The examiner noted that the Veteran's report of "no significant effects" on the Veteran's occupation because of the hernia. 

VA medical records then obtained also indicated that in July 2010, the Veteran reported that he had turned down SSA benefits to return to work because he was bored at home. VA medical records from September 27, 2010 note the Veteran stated he planned to retire from his job on September 29, 2010. However, VA medical records dated approximately contemporaneously indicate that although the Veteran planned to retire as stated, he also planned on moving to the United Arab Emirates (UAE) for one year to teach in order to earn $90,000 dollars. 

In a report from a May 2011 SSA medical examination, the examiner opined that the Veteran's ability to perform significantly strenuous work-related activity was impaired. The examiner stated the Veteran would have marked difficulty with any job that required repetitive bending, stooping, squatting, kneeling, or crouching, and he would have difficulty walking over extended distances. The examiner also noted the Veteran's ability to grossly and finely manipulate objects in a non-repetitive fashion appeared intact.

At a June 2011 VA examination, the Veteran reported having back pain that radiated to his left leg and he had to sit down for relief. The Veteran also reported that he used a cane, and was able to walk more than a quarter of a mile but less than one mile. The Veteran stated that he resigned from his position as an instructor in September 2010 due to his spine condition. However, examiner opined that even with right ulnar neuropathy and a lumbar spine condition, the Veteran should be able to continue in a sedentary work environment, and that he was moderately impaired regarding a physically demanding work setting. The examiner also noted that the Veteran's hiatal hernia disorder was fairly well controlled, and would not impair his ability to maintain substantially gainful employment. While the examiner noted that the Veteran sat to relieve pain caused by prolonged standing and walking, the remaining service-connected conditions would not impact the Veteran's ability to maintain sedentary work. 

In a February 2012 rating decision, the RO granted an increased disability evaluation for the Veteran's scar of the right elbow to 10 percent, effective June 4, 2010. As a result, the Veteran's combined service-connected disability evaluation was 60 percent. 

In May 2013, the Veteran explained that he was last employed as a lead instructor, which he described as a sedentary position. Relative to his service-connected back disorder, he stated he had a couch in his office that allowed him to lie down as needed, but that his pain continued to increase. The Veteran stated he planned to quit his job due to the pain, but when he learned he would within weeks due to a facility closing, he decided to remain at work until the layoff occurred rather than quitting. 

In May 2013, the RO granted service connection for sciatica of the right and left lower extremities, each evaluated as 10 percent disabling. As a result of the rating decision, the Veteran's combined service-connected disability evaluation was 70 percent, effective June 10, 2010.

The Veteran was afforded an additional VA examination in April 2017. At the examination, the Veteran reported that he could walk 100 yards, slept in a recliner, and he spent the day reading, watching television, or using his laptop. The VA examiner considered each of the Veteran's service-connected disabilities separately. Regarding the Veteran's lumbar spine condition and radiculopathy, the examiner stated it was moderately symptomatic with persistent lumbar pain and bilateral lower extremity neuropathic symptoms. The Veteran had no hospitalizations or prescribed bed rest during the previous 12 months, no history of non-healing lower extremity wounds or ulcers, and received only conservative treatment. 

The examiner reported that the Veteran's back and radicular disorders would present a moderate impairment on the Veteran's ability to maintain physically demanding employment, and he would have difficulty with repetitive lifting, bending, carrying, pushing, pulling, and walking long distances. The examiner explained that sedentary work would present minimal symptoms, would not prohibit maintaining employment, and an ergonomically correct work station would be beneficial.

As for the Veteran's ulnar neuropathy, the examiner stated it was minimally clinically symptomatic and would not prohibit either physical or sedentary work. Additionally, the examiner determined the Veteran's service-connected scars are asymptomatic, do not require medical intervention, and would not prohibit either physical or sedentary work. The examiner also noted the Veteran's hiatal hernia was well controlled and would not prohibit either physical or sedentary work.

The VA examiner opined that based on collective consideration of the Veteran's service-connected conditions on his employability, the Veteran maintained the ability to be employed in a sedentary work environment. The examiner stated the Veteran's experience and Master's degree in education gave him an advantage, and he could secure sedentary work in his field of study. Further, the examiner considered that while there was some congruence with the Veteran's report of symptoms and physical activities, he also found some contrasting evidence that would suggest over-exaggeration of limitations. The examiner noted that the Veteran could sit for at least an hour and engage in conversation, evidenced by the fact the Veteran drove the 90 miles round trip to the appointment, sat in the lobby for 30 minutes where he was observed conversing with other patients, and subsequently sat in the examination for about two hours. The examiner stated these observations were in contrast to the Veteran's self-reports and suggested that the Veteran is able to travel outside of the home at will without assistance. 

VA and SSA medical examiners determined that the Veteran would have moderate to marked difficulties maintaining a physically demanding job. In short, none of the examiners found the Veteran's disabilities prevented him from performing all employment.  However, throughout the course of the appeal, the Veteran has challenged the examiners' assessments as to his capability for employment, and pointed out on several occasions that while undergoing examinations, he was under pain medication. 

As a result of the RO's May 2013 rating decision, the Veteran was eligible for a schedular evaluation for TDIU effective June 4, 2010. Although VA has undertaken extensive development of the claim, the law does not require an absolute certainty of evidence in order for a claim to be granted. The Board will therefore grant the benefit of the doubt to the Veteran and grant a total rating effective June 4, 2010. 

	(CONTINUED ON NEXT PAGE)





ORDER

A total disability rating based on individual unemployability is granted, effective  June 4, 2010 but not earlier. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


